           Case 1:19-mj-00793-RLM Document 86 Filed 12/02/19 Page 1 of 2 PageID #: 250



                                                  LAW OFFICES OF

                                             JEFFREY LICHTMAN
                                                 II EAST 44 TH STREET

                                                      SUITE 501

                                              NEW YORK, NEW YORK 10017

                                               www.jeffreyllchtman.com
JEFFREY LICHTMAN                                                                                    PH: (212) 581-1001

JEFFREY EINHORN                                                                                     FX: (212) 581-4999

JASON GOLDMAN




                                                      December 2, 2019

        BY EMAIL: Erica m williams@nyed.uscourts.gov
        Hon. Vera M. Scanlon
        United States Magistrate Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11217

                   Re: United States v. Harpreet Singh, 19 MJ 793

        Dear Judge Scanlon:

                I am writing on behalf of defendant Harpreet Singh to respectfully request a modification
        of the defendant's bail conditions which would permit Mr. Singh to drive his infant child and
        wife to John F. Kennedy International Airport on December 9, 2019 so that they may return to
        India. For this trip, Mr. Singh would be out of his home from 9:00 a.m. until approximately
        noon that same day. The government, by AUSA Nicholas Moscow, has no objection to this
        request.

                By way of background, Mr. Singh was released by Judge Bloom on September 13,2019
        via a $200,000 personal recognizance bond co-signed by two sureties and secured by $30,000 in
        cash, with conditions that he only leave his home for attorney's visits, court appearances, medical
        treatment, employment and other activities approved by Pretrial Services. Since that time, Mr.
        Singh has consented to three orders of excludable delay and has remained on pretrial release
        without issue.
    Case 1:19-mj-00793-RLM Document 86 Filed 12/02/19 Page 2 of 2 PageID #: 251


JEFFREY LICHTMAN

  Hon. Vera Scanlon
  United States Magistrate Judge
  December 2, 2019
  Page 2


         Thank you for your consideration ofthis matter. I remain available for a conference
  should Your Honor deem it necessary.


                                              Respectful Iy submitted,




  cc:    Nicholas Moscow, Esq.
         Assistant United States Attorney (by email)

         USPO Sanchez (by email)



         SO ORDERED:



         U.S.M.J. Vera M. Scanlon
